DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/4/2022 have been fully considered but they are not persuasive.
The examiner disagrees with applicant’s assertions that the environmental sensor of Strahman does not determine or describe environmental conditions of the IMD.
In para. [0047] the measurement instrument, 102, is implanted into a patient.  The environmental sensor, i.e. a room thermometer, measures a room environment of the user who contains the implanted measurement sensor 102.  In addition, Strahman discloses in [0047] how the environment of the patient, like the patient’s room temperature, can have effects on the data measured by the implanted instrument 102.  Therefore, the environmental room temperature sensor of Strahman does describe environmental conditions effecting the IMD 102.  In addition, the claim does not require the environment sensor to part of the measurement instrument.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11-19, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahmann et al. (2004/0122297).
	
With respect to claim 1, Stahmann et al. teaches an empirical data management system (EDMS) system (Fig. 1) comprising: an application server (203) running an EDMS server application (i.e. software that organizes and stores digital data like test results, patient history, etc. [0047]), a data storage system (i.e. a storage of a WMD) containing data in communication (via a wireless link) with the application server (203), an environmental sensor unit [0047] in communication (via the wireless link) with the application server (203), wherein the data comprises environmental data (like room temperature) received from the environmental sensor unit (i.e. a room thermometer, [0047]), a measurement instrument (102, IMD) in communication (via 210 and 211) with the application server (203), wherein the measurement instrument (102) is laboratory equipment (i.e. an implantable medical device [0045], which reads on the generically recited “laboratory equipment” insofar as how the claim defines the generically claimed equipment); wherein the data comprises: measurement data (internal data such a heart rhythm, breathing and other activities [0046]) received from the measurement instrument (102); and metadata (i.e. data, like, a temperature of a room, [0047], which relates the data collected by 102 to the temperature of a room when the data was collected) about the data collected by the laboratory equipment (102, as the room temperature data gives more insight about the patient’s health when data was collected from the equipment 102) comprising environmental data (room temperature data [0047]) received from the environmental sensor unit (i.e. the room thermometer [0047]), wherein the environmental data (room temperature data [0047]) received from the environmental sensor unit (i.e. room thermometer [0047]) is environmental data relating to an environmental condition (i.e. room where a patient is located) of the measurement instrument (102, as 102 is implanted into a patient, gathering health data) at or about the time measurement data is measured by the instrument (i.e. as the metadata is room temperature data when data was collected by 102), wherein the environmental data (i.e. room temperature) received from the environmental sensor (room thermometer [0047]) and the measurement data (collected via 102) are stored in the data storage system (i.e. the storage of a WMD), wherein the environmental data (i.e. room temperature data) is stored as metadata which characterizes the measurement data (as the room temperature data is considered to be metadata, as it relates the room temperature of where the patient was located when data was collected by the implantable measurement instrument 102 of that same patient).

With respect to claim 2, Stahmann et al. teaches the empirical data management system (EDMS) system (Fig. 1) further comprising a client workstation (104) running an EDMS client application (i.e. software for entering user data) in communication (via the wireless connection) with the application server (203).

With respect to claim 3, Stahmann et al. teaches the empirical data management system (EDMS) system (Fig. 1) wherein the data comprises data types object data (the object being a patient who contains the implantable instrument 102).

With respect to claim 6, Stahmann et al. teaches the empirical data management system (EDMS) system (Fig. 1) wherein the environmental sensor unit (of an IMD) measures environmental data of temperature (i.e. room temperature [0047]).
  
With respect to claim 11, Stahmann et al. teaches the empirical data management system (EDMS) system (Fig. 1) wherein the measurement instrument (i.e. the implantable cardiac rhythm management device [0003]) is controlled by a controlling computer (108), wherein a measurement instrument agent module (i.e. software that interfaces with an IMD) runs on the controlling computer (108), wherein the measurement instrument agent module (i.e. software interfacing with an IMD) is programmed with logic to transfer measurement data from the measurement instrument (i.e. the implantable cardiac rhythm management device [0003]) to the application server (203).  

With respect to claim 12, Stahmann et al. teaches the empirical data management system (EDMS) system (Fig. 1) wherein the EDMS comprises an instrument interfacing module [0050] programmed with logic for establishing a controlled flow of data (i.e. based on user prompts and control logic for sending and receiving sensed and entered data) between the application server (203) and the measurement instrument (i.e. the implantable cardiac rhythm management device [0003]) to the application server (203) and/or the environmental sensor unit (i.e. the room temperature sensor of the IMD).

With respect to claim 13, Stahmann et al. teaches the empirical data management system (EDMS) system (Fig. 1) further comprising a correlation module (i.e. [0008] for determining trend data [0008] [0053-0054]) programmed with logic to determine if a correlation exists (Abstract) between the measurement data and environmental data (as sensed by the implantable cardiac rhythm management device [0003] and temperature sensor of an IMD). 
 
With respect to claim 14, Stahmann et al. teaches the empirical data management system (EDMS) system (Fig. 1) wherein the correlation determination [0146-0147] is performed by statistical analysis [00152]. 

With respect to claim 15, Stahmann et al. teaches the empirical data management system (EDMS) system (Fig. 1) wherein if a correlation is determined the correlation module [0008] is programmed with logic to perform or suggest performance of a step of warning message (as alert, [0008]) to send to or display to a user (i.e. displaying data in appropirate manner [0153]).

With respect to claim 16, Stahmann et al. teaches the empirical data management system (EDMS) system (Fig. 1) wherein the EMDS system comprises an electronic laboratory notebook (ELN) system (i.e. a database of medical test results and family history [0047]).

With respect to claim 17, Stahmann et al. teaches a method for using an EDMS, having environmental data stored therein (for example temperature data): comprising providing an EDMS as described in the rejected claim 1 (as seen above) and saving environmental data (i.e. temperature data) from an environmental sensor unit (IMD) in the data storage system [0047].

With respect to claim 18, Stahmann et al. teaches in Fig. 1 an aggregated data file comprising: a. measurement data (for example temperature data [0047]) received from a measurement instrument (IMD) from a laboratory equipment (like an implantable cardiac rhythm management device [0003]); and environmental sensor data (a room temperature data collected by a room thermometer [0047]) received from an environmental sensor unit (a temperature sensor [0047]) and obtained within a time frame (i.e. for example a hospital stay of a patient) of when the measurement data (i.e. cardiac data) was measured, wherein the environmental sensor data (i.e. the thermometer [0047]) is saved within the aggregated data file as metadata (i.e. a large amount of data [0005]) that characterizes (in a trend and correlation analysis) environmental conditions of the measurement equipment (i.e. the temperature of the room when cardiac information is collated from the patient with the implant 102).

With respect to claim 19, Stahmann et al. teaches in Fig. 1 wherein the time frame (is capable of being) within 1 minute of when the measurement data (i.e. temperature data) was measured by the measurement instrument (IMU and as prompt by a user device [0084] [0110] [0114]).

With respect to claim 21, Stahmann et al. teaches in Fig. 1 wherein the environmental sensor data temperature (room temperature [0047]).

With respect to claim 22, Stahmann et al. teaches in Fig. 1 an aggregated data system comprising: a measurement instrument being a laboratory equipment (like an implantable cardiac rhythm management device [0003]); an environmental sensor unit (i.e. a room temperature sensor [0047]); a data aggregation module [0008] programmed with logic to receive and aggregate data (collect, organize and correlate the data) from the instrument and the environmental sensor into an aggregated data file [0146-0148] as described in rejected claim 18; an interface module (at a user device like a PDA [0048]) programmed with logic to transfer (via a wireless connection) the aggregated data file to an external data storage device (203).
The method of claim 23 is performed during the operation of the rejected system of claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kreuch et al. (2010/0023562) which teaches EDMS system with rules for content storage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853